Citation Nr: 1220248	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-21 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to an initial rating in excess of 70 percent for service-connected depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from May 1985 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted entitlement to service connection for depressive disorder with an initial rating of 30 percent, effective August 24, 2006.

This case was previously before the Board in March 2011 wherein the Board granted an initial rating of 70 percent for depressive disorder, effective August 24, 2006.  The appellant appealed the Board's March 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2011, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

In March 2011, the Board also remanded the issue of entitlement to a total disability rating based on unemployability (TDIU) due to service-connected disability.  In a February 2012 rating decision, entitlement to TDIU was granted, effective August 24, 2006.  As the claim was granted in full, the issue is no longer before the Board. 

The Board notes that a September 2011 VA examination report indicates that the appellant met the criteria for panic disorder with agoraphobia, which was secondary to his service-connected depression.  As discussed below, the September 2011 VA examination report indicates that the diagnosis of panic disorder with agoraphobia is closely intertwined with and secondary to his service-connected depression.  Thus, compensation for such disorder is contemplated in the 100 percent rating for depressive disorder.  Accordingly, the Board has not referred the issue of entitlement to service connection for panic disorder with agoraphobia as it would amount to impermissible pyramiding.  38 C.F.R. § 4.414 (2011); Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  


FINDING OF FACT

The evidence, overall, reflects that the appellant's depressive disorder results in anxiety, persistent hallucinations, panic attacks, impaired abstract thinking and memory loss, that effectively result in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular initial rating for depressive disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9499-9434 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The appellant's claim for entitlement to an initial evaluation in excess of 70 percent for depressive disorder has been granted in full, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on the claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant's claim for service connection for depressive disorder was granted effective August 24, 2006.  As such, the rating period on appeal is from August 24, 2006.  38 C.F.R. § 3.400(o)(2) (2011).

The appellant's depressive disorder is currently rated under Diagnostic Code 9499-9434.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."

38 C.F.R. § 4.130, Diagnostic Code 9434 provides that major depressive disorder is rated under the VA Schedule rating formula for mental disorders, which reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  A GAF score of 11 to 20 indicates that the examinee is in some danger of hurting self or others or occasionally fails to maintain minimal personal hygiene or gross impairment in communication.  A GAF score of 1 to 10 indicates persistent danger of severely hurting self or others or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

III.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the appellant has been diagnosed with other psychiatric disabilities during the period on appeal, including obsessive compulsive disorder and panic disorder with agoraphobia.  See March 2008 private psychology opinion; September 2011 VA examination report.  The Board notes that the September 2011 VA examiner found that the appellant had panic disorder with agoraphobia which was secondary to his service-connected depression.  However, the evidence does not indicate that the panic disorder has symptoms that are not also manifestations of his service-connected depressive disorder.  The evidence of record does not distinguish between the two disorders.  When it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in favor of the Veteran, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

As noted above, the appellant's depressive disorder is currently evaluated as 70 percent disabling, from August 24, 2006.  The appellant contends that he is entitled to a higher initial rating.  For the reasons that follow, the Board finds that a 100 percent initial rating for depressive disorder is warranted.

The record contains conflicting evidence as to whether the appellant's symptomatology was moderate or severe after August 24, 2006.  For the reasons discussed below, the Board cannot find in this matter that the evidence that the appellant's symptomatology was moderate preponderates against the evidence that his symptoms were severe.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  

The evidence reflects that the appellant has experienced persistent delusions or hallucinations during the period on appeal.  The appellant began psychiatric treatment with VA in September 2006.  A March 2008 private psychological examination report reflects that the appellant's test scores indicated he was likely to have somatic delusions and a painful pathological preoccupation with his body.  An April 2008 VA examination report reflects that the appellant had persecutory delusions and auditory hallucinations, but they were not persistent.  An August 2008 VA treatment record indicates that the appellant reported having previous complaints of auditory and visual hallucinations.  A September 2008 VA treatment record reflects that the appellant heard some sounds, but no voices recently.  According to a December 2008 VA treatment record, the appellant reported seeing shadows at times.  He reported that he knew they were not real, but they scared him.  He also reported hearing voices, but he could not make out what they said.  He stated that he had hallucinations in the past, but not now.  A February 2009 VA treatment record reflects that the appellant still saw shadows of things that were not there.  A March 2009 VA treatment record reflects that the appellant reported that he used to hear voices whispering in his ear and see good spirits.  The record noted that the appellant had major depressive disorder with psychotic features, which were resolving on medication.  A November 2009 VA treatment record reflects that the appellant reported that he had seen bugs or shadows that were not there.  He also stated that he had a panic attack because he thought his friend was dead.  His friend was actually asleep.  He did not report hearing voices.  A September 2011 VA treatment record reflects that the appellant had persistent delusions or hallucinations.  The VA examiner specifically noted that the appellant had auditory and visual hallucinations.  

The appellant had symptoms of disorientation to time or place during the period on appeal.  A March 2008 private psychological examination report reflects that the appellant reported that he had a weird feeling much of the time.  He stated that it was as if the whole world became cloudy and unreal, like he was looking out of his eyes into a dream.  He reported that most of the time when he was having this weird feeling, he had the feeling that he was losing his mind.  He stated that his anxiety would go up and it was scary.  The private psychologist stated that during the session, the appellant would repeat over and over again that he felt like he was losing his mind, felt weird, and felt that the world was unreal.  The private psychologist found that the appellant's ability to generalize was intact, but he had difficulty access the skill.  The same was true for his judgment.  The psychologist stated that all of the appellant's limited responses were due to an intervening thought disorder and attendant anxiety.  He had symptoms of dissociation (the weird feeling that the world was unreal).  

In contrast, the April 2008 VA examination report indicates that the appellant was oriented to person, time and place.  His thought process and thought content were unremarkable.  The appellant's VA treatment records indicate that he was oriented.  A December 2008 VA treatment record indicates the appellant was oriented and alert.  He was euthymic, laughed and joked.  He reported that his depression varied from day to day.  A March 2009 VA treatment record reflects that the appellant was oriented times three.  

The evidence reflects that the appellant consistently denied having homicidal ideation, although he reported occasional suicidal ideation.  The April 2007 VA examination report reflects that he denied having suicidal or homicidal ideation.  VA treatment records from July 2007, March 2008, and May 2007, also indicate that the appellant denied suicidal and homicidal ideation.  The April 2008 VA examination report indicates that the appellant denied having homicidal thoughts.  The appellant reported that he had suicidal thoughts, but no plans.  

The evidence indicates that the appellant had intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The September 2011 VA examination report indicates that the appellant had near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  He had chronic sleep impairment.  In contrast, the March 2008 private psychology report indicates the appellant was able to take care of his own hygiene.  

The appellant had symptoms of memory loss.  The March 2008 private psychological examination report reflects that the appellant had partially impaired short-term memory and very impaired working memory.  His direct immediate memory was below average, his immediate memory was impaired, and his long-term memory was partially impaired.  He was able to retrieve his fund of information with great difficulty.  The April 2008 VA examination report reflects that the appellant's remote and recent memory were mildly impaired.  His immediate memory was normal.  The September 2011 VA examination report reflects that the appellant had mild memory loss, such as forgetting names, directions, or recent events.  

The appellant reported other serious psychological symptoms.  The March 2008 private psychological examination report indicates that the appellant did ritual counting.  He reported that he could not go around people very much, especially family members.  They made him nervous and he had trouble following their conversations.  The private psychologist found that the appellant's mental health was much worse than had been previously described.  He had rapid thoughts, bizarre ideation, fluctuating but generally high anxiety, pervasive depressive feelings and highly intrusive obsessive rituals.  The September 2008 VA treatment record reflects that the appellant had problems with paranoia about people.  The February 2010 VA treatment record indicates that the appellant reported having panic attacks about every two to three days.  He reported they would come on particularly while driving.  He stated that he would pull ove to the side of the road and would feel better in a couple of minutes.  The September 2011 VA examination report reflects that the appellant had anxiety, suspiciousness and panic attacks.  He had chronic sleep impairment, a flattened affect, and impaired abstract thinking.  The appellant also had disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work and work like settings, and an inability to establish and maintain effective relationships.  

The evidence of record also indicates the appellant had mild or moderate symptoms at times.  The April 2007 VA examination report reflects that the appellant made eye contact and was oriented to person, place and time.  No impairment of thought process or communication was noted.  He reported never having had homicidal or suicidal thoughts and reported having no memory problems.  A May 2007 VA treatment record indicates that the appellant's speech was coherent and goal directed.  His thoughts were organized and he denied having suicidal and homicidal ideation.  A March 2008 VA treatment record reflects that the appellant's mood was euthymic.  His speech was coherent and goal directed.  His thoughts were organized.  He denied suicidal or homicidal ideation.  The psychiatrist found that the appellant's depression was stable and that he did not meet criteria for an anxiety disorder.  The April 2008 VA examiner described the appellant's attitude as cooperative, relaxed and attentive.  His affect was normal.  

During the period on appeal, the appellant's GAF scores ranged from 58 to 70.  The April 2007 and April 2008 VA examination reports indicate that the appellant had a GAF score of 57.  A November 2008 VA treatment record indicates the appellant had a current GAF score of 48, but a score of 70 over the past year.  April 2010 and April 2011 VA treatment records reflect that the appellant had a GAF score of 52 and a GAF score of 52 over the past year.  As noted above, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  Thus, like the evidence of record, the appellant's GAF scores indicate the appellant had symptoms of varying severity during the period on appeal.  

As discussed above, the appellant's symptoms of depressive disorder appeared to vary in severity during the period on appeal.  At times the symptoms appeared mild to moderate, while at other times the symptoms seemed severe.  A 100 percent evaluation is warranted for total occupational and social impairment.  The appellant does not need to meet all of the criteria listed as examples of symptoms warranting a 100 percent evaluation.  Significantly, the Board finds that the overall evidence indicates the appellant had symptoms of total occupational and social impairment during the period on appeal.  

The March 2008 private psychologist found that the appellant had a serious mental illness that interfered with all levels of functioning.  The psychologist noted that despite living with his children, the appellant could hardly relate to them at all because he spent so much time in his own head forced to focus on his own mental state.  The private psychologist opined that the appellant could perform no work whatsoever.  His contribution to the family household was very minimal in every regard.  Almost his only contribution appeared to be driving, and he believed that he did that badly.  He had significant loose associations and his impaired mental status reflected his prominent thought disorder and impaired judgment.  The psychologist found that the appellant did not malinger because his mental status was too fragile to be able to sustain a consistent fraud.  He was unable to function socially in any groups.  The private psychologist based his opinion on an interview with the appellant and psychological testing.  Thus, the Board finds the private psychologist's opinion to be probative.

The September 2011 VA examination report reflects that the appellant met the full criteria for a current diagnosis of major depressive disorder with psychotic features.  He also met the criteria for panic disorder with acrophobia, which was secondary to his service-connected depression.  The VA examiner opined that the appellant's symptoms of depression and anxiety rendered him unable to maintain and render gainful employment.  The VA examiner stated that this was due to weekly panic attacks, difficulty driving due to panic attacks, increased irritability, depressed mood, sleep disturbance, auditory and visual hallucinations, social isolation and withdrawal, mild paranoia, difficulty coping with everyday stressors, and disruption in concentration and attention.  The VA examiner noted that the opinion was reached following a review of the claims file and a one hour clinical interview.  As the September 2011 VA examiner provided a rationale for her opinion, reviewed the claims file, and interviewed the appellant, the Board finds the opinion to be probative.   

In contrast, the April 2007 VA examiner found that the appellant had no problem carrying out activities of daily living.  The April 2008 VA examiner found that there was not total occupational and social impairment due to mental disorder signs and symptoms.  However, the April 2008 VA examiner found that there was reduced reliability and productivity due to mental disorder symptoms.  Specifically, the appellant stated that he could not function at work, that he got along with his kids, but not his ex-wife, with whom he lived, and that he usually was not in a good mood.  

The Board finds that appellant's VA examination reports and the March 2008 private psychological examination report are probative.  As indicated earlier, the relevant evidence in his matter is in conflict.  Certain evidence indicates that the appellant has mild or moderate symptoms, while other evidence indicates that he is severely impaired.  The Board finds the March 2008 private examination report to be persuasive, as the private examiner supported his opinion with a thorough examination and rationale.  The report is also consistent with the appellant's VA treatment records and the September 2011 VA examination report.  The appellant consistently reported having symptoms of paranoia, unreality, and panic attacks.  He also reported persistent hallucinations.  Consequently, the Board cannot find that the evidence of mild to moderate symptoms preponderates against the evidence of severe symptoms.  

Construing the evidence in favor of the appellant, the Board finds that the appellant has had total occupational and social impairment during the period on appeal.  The September 2011 VA examiner expressly found that the appellant's service-connected psychological disabilities rendered him unable to maintain and render gainful employment.  The March 2008 private psychologist found that the appellant could perform no work whatsoever and was unable to function socially in any groups.  The evidence indicates that the appellant had a GAF score of as low as 48 during the period on appeal, indicating serious symptoms.  The appellant had persistent visual and audio hallucinations, some suicidal ideation, consistent panic attacks and other serious psychological symptoms.  The Board finds that the appellant's problems with his ability to work, caused by his psychological symptoms, are greater than the difficulty in adapting to stressful circumstances at work contemplated by Diagnostic Code 9434 for a 70 percent rating.  The evidence indicates the appellant has had symptoms of severe social impairment, including persistent hallucinations, impairment in thought processes, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss.  Based on the foregoing, the Board finds that the appellant's service-connected depressive disorder warrants a 100 percent evaluation.


ORDER

Entitlement to an initial rating of 100 percent for service-connected depressive disorder is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


